 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JERRY WAYNE BAKER,                                 No. 2:19-cv-0843 CKD P
12                        Plaintiff,
13            v.                                         ORDER AND
14    N. SYLVAN, et al.,                                 FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16

17          On May 16, 2019, the court ordered plaintiff to pay the filing fee for this action within 14

18   days. Plaintiff was warned that failure to pay the filing fee within 14 days would result in a

19   recommendation that this action be dismissed. Plaintiff has not paid the filing fee.

20          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court assign a district

21   court judge to this case.

22          IT IS HEREBY RECOMMENDED that:

23          1. Plaintiff’s complaint be dismissed; and

24          2. This case be closed.

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

27   being served with these findings and recommendations, plaintiff may file written objections with

28   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and
                                                       1
 1   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 2   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 3   1991).

 4   Dated: June 11, 2019
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   1
     bake0843.ko
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
